Name: Council Regulation (EEC) No 3926/92 of 20 December 1992 allocating, for 1993, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: economic geography;  America;  fisheries
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 397/65 COUNCIL REGULATION (EEC) No 3926 /92 of 20 December 1992 allocating, for 1993 , Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is for the Community to lay down , under the terms of Article 3 of Regulation (EEC) No 3760/92 the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be shared out among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 3760 / 92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (4), as amended by Regulation (EEC) No 3483 / 88 ( 5 ), Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture , (*), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community , on the one hand , and the Government of Denmark and the local Government of Greenland, on the other ( 2), and the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community , on the one hand , and the Government of Denmark and the Home Rule Government of Greenland, on the other ( 3 ), establish the catch quotas allocated to the Community in Greenland waters ; Whereas these catch quotas may be used by vessels not flying the flag of a Member State of the Community to the extent that this is necessary for the proper functioning of the fisheries agreements which the Community has concluded with third countries; Whereas the Community shall inform the authorities responsible for Greenland of its reaction to offers regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries not later than six weeks after receipt of the offer ; HAS ADOPTED THIS REGULATION: Article 1 For 1993 , the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex. Article 2 Should the authorities responsible for Greenland make ar offer regarding supplementary catch possibilities referred tc in Article 8 of the Agreement on fisheries , the CoundJ shall , acting by a qualified majority on a proposal from the Commission , take a decision on that offer within six weeks of receipt thereof. Article 3 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1992 . For the Council The President J. GUMMER (!) OJ No L 389 , 31 . 12 . 1992 , p. 1 . (2) OJ No L 29 , 1 . 2 . 1985 , p. 9 . (3 ) OJ No L 252, 15 . 9 . 1990 , p. 2 . H OJ No L 207, 29 . 7 . 1987 , p. 1 . (5 ) OJ No L 306, 11 . 11 . 1988 , p. 2. No L 397 / 66 Official Journal of the European Communities 31 . 12 . 92 ANNEX Allocation of Community catch quotas in Greenland waters for 1993 Species Geographicalregion Community catch quotas ( tonnes) Quotas allocated to Member States (tonnes) Quantities allocated to Norway &amp; Iceland (tonnes) (shown for information only) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') (tonnes) ( shown for information only) 1 2 3 4 5 6 Cod NAFO 0 / 1 16 000 Germany 12 320  United Kingdom 3 680 ICES XIV /V 15 000 Germany 13 040 United Kingdom 1 960 Redfish NAFO 0 / 1 5 500 Germany 5 395  United Kingdom 105 ICES XIV /V 46 820 Germany 46 270  500 France 330 United Kingdom 220 Greenland halibut NAFO 0 / 1 2 050 Germany 1 575 400 (2) 150 United Kingdom 75 ICES XIV /V 3 950 Germany 3 375 400 (2) 150 United Kingdom 175 Halibut NAFO 0 / 1 200  200 (2) Deep-water prawns ICES XIV /V 4 525 Denmark 1 012 2 500 1 150 France 1 012 Catfish NAFO 0 / 1 2 000 Germany 2 000  Blue whiting ICES XIV/V 30 000 Denmark 3 000  France 3 000 Germany 24 000 Capelin ICES XIV /V 55 000 Community 15 000 30 000 10 000 Roundnose grenadier NAFO 0 / 1 2 300 Community 1 500 800 ICES XIV/V ( ! ) These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1993 agreed on by the Community and the Faroe Islands . (2) To be fished only by long-liners .